ADKINS, Justice.
We have before us an appeal here by an order from the First District Court of Appeal certifying the issue in the case to be of great public importance. We have jurisdiction pursuant to article V, section 3(b)(5), Florida Constitution.
This case arose when Lineas Aereas Cos-tarricenses (hereinafter LACSA) filed a complaint in circuit court in Leon County seeking to enjoin Florida’s Department of Revenue from collecting sales taxes, under a provision of chapter 83-3, Laws of Florida, on aviation fuel purchased by LACSA for use in foreign commerce. Transportes Aereos Nacionales, S.A., Aerolíneas Argen-tinas, Aeronaves de Mexico, S.A., Aerovías Nacionales de Columbia, S.A., Trinidad and Tobago (BWIA International) Airways Corp., Empresa Ecuatoriana de Aviación, S.A., Linea Aerea Nacional Chile, Compa-ñía Mexicana de Aviación, S.A. de C.V., Viacao Aerea Rio-Grandense, and Venzola-na Internacional de Aviación, S.A. were granted leave to intervene as party plaintiffs.
The circuit court entered an order of final judgment upholding the tax as constitutional but granting the injunction on the basis that the foreign airlines were exempt under certain international agreements. The Department of Revenue is appealing the exemption and LACSA is cross-appealing the determination that the tax is constitutional.
Inasmuch as the issues raised here have been addressed by us in Delta Air Lines, Inc. v. Department of Revenue, 455 So.2d 317 (Fla.1984); Department of Revenue v. Wardair Canada Ltd., 455 So.2d 326 (Fla.1984); and Department of Revenue v. Air Jamaica Ltd., 455 So.2d 324 (Fla.1984), they will not be readdressed.
Accordingly, we affirm the circuit court’s order to the extent that it upheld the tax as constitutional with the exception of the portion regarding the corporate tax credit to Florida-based airlines. In Delta we determined that portion to be unconstitutional and ordered it stricken from chapter 83-3. We reverse the circuit court’s order to the extent that it recognized an exemption from the excise tax for the foreign airlines.
It is so ordered.
ALDERMAN, C.J., and BOYD and SHAW, JJ., concur.